 1   James D. Curran, Esq. (SBN 126586)
     Lyndon Y. Chee, Esq. (SBN 178842
 2   WOLKIN · CURRAN, LLP
     111 Maiden Lane, 6th Floor
 3   San Francisco, California 94108
     Telephone:    (415) 982-9390
 4   Email: jcurran@wolkincurran.com
            lchee@wolkincurran.com
 5
     Attorneys for Judgment Creditor,
 6   TRAVELERS CASUALTY AND SURETY
     COMPANY OF AMERICA
 7

 8

 9                             UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11                                SACRAMENTO DIVISION

12

13    TRAVELERS CASUALTY AND                    Case No. 2:07-CV-02493-TLN-DB
      SURETY COMPANY OF AMERICA, a
14    Connecticut corporation,

15               Plaintiff,

16               v.                             ORDER GRANTING REQUEST TO SEAL

17    SIDNEY B. DUNMORE, an individual;
      SID DUNMORE TRUST DATED
18    FEBRUARY 28, 2003, a California trust;
      SIDNEY B. DUNMORE, Trustee for Sid
19    Dunmore Trust Dated February 28, 2003;
      DHI DEVELOPMENT, a California
20    corporation;

21               Defendants.

22
      AND RELATED COUNTERCLAIM
23

24

25

26
27

28
                                               1.
     ORDER GRANTING REQUEST TO SEAL                            CASE NO.: 2:07-CV-02493-TLN–DB
 1          Plaintiff TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
 2   (“Travelers”) has requested sealing of certain documents to be filed in connection with
 3   Travelers’ Ex Parte Motion for Order for Defendants to Turn Over Repatriated Funds. Good
 4   cause appearing, it is hereby ORDERED that Travelers’ Notice of Ex Parte Motion for Order
 5   for Defendants to Turn Over Repatriated Funds, Memorandum of Points and Authorities in
 6   Support of its Ex Parte Motion, and (Proposed) Order be filed under seal. The Clerk of the
 7   Court is directed to file the aforementioned documents under seal.
 8          IT IS SO ORDERED.
 9   Dated: July 25, 2019
10

11

12
                               Troy L. Nunley
13                             United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2.
      ORDER GRANTING REQUEST TO SEAL                                  CASE NO.: 2:07-CV-02493-TLN–DB
